Exhibit 10.1

 

Lock-Up Agreement


, 2020

ThinkEquity

A Division of Fordham Financial Management, Inc.
17 State Street, 22nd Fl

New York, NY 10004

 

 

Ladies and Gentlemen:

The undersigned understands that ThinkEquity, a division of Fordham Financial
Management, Inc., (the “Representative”) proposes to enter into an Underwriting
Agreement (the “Underwriting Agreement”) with Second Sight Medical Products,
Inc., a California corporation (the “Company”), providing for the public
offering (the “Public Offering”) of shares of common stock, no par value, of the
Company (the “Shares”).

To induce the Representative to continue its efforts in connection with the
Public Offering, the undersigned hereby agrees that, without the prior written
consent of the Representative, the undersigned will not, during the period
commencing on the date hereof and ending 180 days after the date of the final
prospectus (the “Prospectus”) relating to the Public Offering (the “Lock-Up
Period”), (1) offer, pledge, sell, contract to sell, grant, lend, or otherwise
transfer or dispose of, directly or indirectly, any Shares or any securities
convertible into or exercisable or exchangeable for Shares, whether now owned or
hereafter acquired by the undersigned or with respect to which the undersigned
has or hereafter acquires the power of disposition (collectively, the “Lock-Up
Securities”); (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Lock-Up Securities, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Lock-Up Securities, in cash or
otherwise; (3) make any demand for or exercise any right with respect to the
registration of any Lock-Up Securities; or (4) publicly disclose the intention
to make any offer, sale, pledge or disposition, or to enter into any
transaction, swap, hedge or other arrangement relating to any Lock-Up
Securities.  Notwithstanding the foregoing, and subject to the conditions below,
the undersigned may transfer Lock-Up Securities without the prior written
consent of the Representative in connection with (a) transactions relating to
Lock-Up Securities acquired in open market transactions after the completion of
the Public Offering; provided that no filing under Section 16(a) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall be
required or shall be voluntarily made in connection with subsequent sales of
Lock-Up Securities acquired in such open market transactions; (b) transfers of
Lock-Up Securities as a bona fide gift, by will or intestacy or to a family
member or trust for the benefit of a family member (for purposes of this lock-up
agreement, “family member” means any relationship by blood, marriage or
adoption, not more remote than first cousin); (c) transfers of Lock-Up
Securities to a charity or educational institution; or (d) if the undersigned,
directly or indirectly, controls a corporation, partnership, limited liability
company or other business entity, any transfers of Lock-Up Securities to any
shareholder, partner or member of, or owner of similar equity interests in, the
undersigned, as the case may be; provided that in the case of any transfer
pursuant to the foregoing clauses (b), (c) or (d), (i) any such transfer shall
not involve a disposition for value, (ii) each transferee shall sign and deliver
to the Representative a lock‑up agreement substantially in the form of this
lock-up agreement and (iii) no filing under Section 16(a) of the Exchange Act
shall be required or shall be voluntarily made.  The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s Lock-Up Securities
except in compliance with this lock-up agreement.

 

--------------------------------------------------------------------------------

 

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this lock-up agreement during the
period from the date hereof to and including the 34th day following the
expiration of the initial Lock-Up Period, the undersigned will give notice
thereof to the Company and will not consummate any such transaction or take any
such action unless it has received written confirmation from the Company that
the Lock-Up Period (as may have been extended pursuant to the previous
paragraph) has expired.

If the undersigned is an officer or director of the Company, (i) the undersigned
agrees that the foregoing restrictions shall be equally applicable to any
issuer-directed or “friends and family” Shares that the undersigned may purchase
in the Public Offering; (ii) the Representative agrees that, at least three (3)
business days before the effective date of any release or waiver of the
foregoing restrictions in connection with a transfer of Lock-Up Securities, the
Representative will notify the Company of the impending release or waiver; and
(iii) the Company has agreed in the Underwriting Agreement to announce the
impending release or waiver by press release through a major news service at
least two (2) business days before the effective date of the release or
waiver.  Any release or waiver granted by the Representative hereunder to any
such officer or director shall only be effective two (2) business days after the
publication date of such press release.  The provisions of this paragraph will
not apply if (a) the release or waiver is effected solely to permit a transfer
of Lock-Up Securities not for consideration and (b) the transferee has agreed in
writing to be bound by the same terms described in this lock-up agreement to the
extent and for the duration that such terms remain in effect at the time of such
transfer.

 

No provision in this agreement shall be deemed to restrict or prohibit the
exercise, exchange or conversion by the undersigned of any securities
exercisable or exchangeable for or convertible into Shares, as applicable;
provided that the undersigned does not transfer the Shares acquired on such
exercise, exchange or conversion during the Lock-Up Period, unless otherwise
permitted pursuant to the terms of this lock-up agreement.  In addition, no
provision herein shall be deemed to restrict or prohibit the entry into or
modification of a so-called “10b5-1” plan at any time (other than the entry into
or modification of such a plan in such a manner as to cause the sale of any
Lock-Up Securities within the Lock-Up Period).

The undersigned understands that the Company and the Representative are relying
upon this lock-up agreement in proceeding toward consummation of the Public
Offering.  The undersigned further understands that this lock-up agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

The undersigned understands that, if the Underwriting Agreement is not executed
by May 30, 2020, or if the Underwriting Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Shares to be sold thereunder, then this lock-up
agreement shall be void and of no further force or effect.

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions.  Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Representative.

 

[signature page follows]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

 

 

(Name - Please Print)

 

 

 

(Signature)

 

 

 

 

(Name of Signatory, in the case of entities - Please Print)

 

 

 

 

(Title of Signatory, in the case of entities - Please Print)

 

 

 

Address:

 

 

 

 

 

 

 